I dissent. This case was argued En Banc on the same day that the case of Mercer v. Lovering, ante p. 140, 15 P.2d 930, was argued, and the same question with reference to instructions was raised in both cases. The reason advanced *Page 151 
by me in my dissent in the former case applies with equal, if not stronger, force here. This case is weaker in point of fact than the other, and, in my opinion, illustrates even more forcefully the incorrectness of the rule announced by the majority. In this case, the road was straight and level, and admittedly there was absolutely nothing to obstruct the appellant's view, unless it be held that the colliding vehicle, approaching from the opposite direction, was an obstruction, as a matter of law.
Counsel for respondent argued that, under the statute, one automobile may not pass an overtaken one when there is approaching traffic within the prescribed limit of six hundred feet, regardless of the existing facts or circumstances. Counsel took the extreme position that if the approaching traffic was merely a child with a kiddy-car, the statute was no less applicable and mandatory. If the rule announced by the majority be sound, then counsel's argument and illustration are likewise sound and apt.
I cannot agree with this contention or holding. The result will simply be this: if an automobile is proceeding along a road at a rate of two or three miles per hour, and a light vehicle, or even an animal, is proceeding at a similar rate from the opposite direction within six hundred feet, then no overtaking automobile may pass either, no matter how clear the vision or how free the road may otherwise be. I do not believe that such was the intention of the legislature.
I concede that, if the approaching traffic is an obstruction as a matter of fact, under the circumstances of the particular case, the statute may apply. I also concede that, under the circumstances of a particular case, it may be an act of negligence to attempt to pass another car. Taking counsel's own illustration, I further concede that, if a child is on the road ahead, that *Page 152 
is a fact to be taken into consideration in determining whether one can safely pass, not upon the theory that the child is an obstruction to view, but upon the theory of negligence under the circumstances. I cannot accede to the proposition that every kind and character of approaching traffic is to be considered an obstruction, as a matter of law.
I therefore dissent.
TOLMAN, C.J., PARKER, and BEALS, JJ., concur with STEINERT, J.